JENKINS, J.
Abraham Nadler brought this action against the New Amsterdam Casualty Co. under 5010 GC., to enforce the lien of a judgment recovered by him against Charles Nadler for his loss of the society, etc., of. his wife,, resulting from bodily injuries due to the negligence of Charles Nadler.
The Company in which Charles Nadler carried liability insurance, 'demurred to the petition and the-question was-raised- as to whether, an .action is maintainable by Abraham -Nadler under said section. - It-was con*753tended that the benefit of 5010-4 GC. inures to an action brought by the injured party' in the exact sense of the person himself receiving bodily injury and directly suffering loss or damage thereby.
It was claimed that a husband who recovered damages for the injury to his wife cannot compel an application of the insurance money to the satisfaction of his judgment because the statute is expressly limited to a judgment for “bodily injury” which does not include the husband’s financial loss or loss of consortium. The Court held:
1. A statute must be construed with reference to the whole system of which it forms a part. Section 9510-3 and 9510-4 GC., therefore, are to be taken together.
2. 9510-4 GC. provides: “Upon recovery of a final judgment.....by any person ----for loss or damage on account of bodily injury or death----the judgment creditor shall be entitled to have the insurance money applied----and may proceed in a legal action against the defendant and insurance company to reach and apply the insurance money to thé satisfaction of the judgment.
3. In reference to the contract of insurance spoken of in the above, 9510-3 GC. provides: “In respect to every contract of insurance ----- by which said person or corporation is insured against loss or damage on account of bodily injury or death by accident of any person for which loss or damage such person is responsible.----etc.
4. Reading the two sections together, the contract of insurance insures against loss or damage on account of the bodily injury or death by accident of any person. “Loss” and “damage” are synonymous.
5. There is no doubt that when a husband recovers a judgment for loss of consortium due to bodily injuries received by his wife, it is “loss or damage on account of bodily injury by accident,” as covered in the contract of insurance. Such husband comes under the designation of “any person” so recovering such judgment for such loss.
6. Re-reading 9510-4 GC. in light of the definitions and rules of construction, we have: Upon the recovery of a final judgment by “any person” a husband for instance,----as compensation for a loss, sustained by reason of or because of the bodily injury may'proceed in a legal action, etc.
Demurrer of Company overruled.